Title: Thomas Jefferson to David Knight, 5 October 1817
From: Jefferson, Thomas
To: Knight, David


                    
                        Sir
                        Monticello
Oct. 5. 17.
                    
                    OThe walls of our building are now up to the surface of the ground, tomorrow the ceremony of laying the first stone will take place in the presence of the visitors, the county and superior courts, and of the citizens of the county generally; and we are then ready for you, and hope you will set out immediately for Charlottesville. this letter goes by mr Perry whom who I am assured will set out this morning & be in Lynchburg tomorrow night; and if so I shall hope to you will be at Charlottesville on Wednesday evening. the stock bricks made for your work by mr Chisolm appear quite as well made as those of the young man from Lynchburg who began the making them and there being a double number of them made, I hope you will find enough of them to your satisfaction. in the hope of seeing you immediately I tender you my best wishes and respects.
                    
                        Th: Jefferson
                    
                